Supreme Court of the United States
                             Office of the Clerk
                     Washington, DC 20543-0001
                                                                     Scott S. Harris
                                                                     Clerk of the Court
                                                                     (202)479-3011
                                  October 5, 2015
                                                                           FILED IN
                                                                    1ST COURT OF APPEALS
                                                                       HOUSTOM. TEXAS
Clerk
Court of Appeals of Texas, First District                             OCT 0 9 2015
301 Fannin Street
                                                                    CHRISTOPHEft A. falNE^
Houston, TX 77002-2066
                                                               CLERK.... Vjtj

        Re:   Eugenia Woodard
              v. Fortress Insurance Company, et al.
              No. 15-5246
              (Your No. 01-14-00792-CV)


Dear Clerk:

        The Court today entered the following order in the above-entitled case:

        The petition for a writ of certiorari is denied.



                                           Sincerely,


                                                           4-3£~6u^
                                           Scott S. Harris, Clerk